Citation Nr: 1411961	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), depression, and anxiety. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for glaucoma. 

4.  Entitlement to service connection for a right ankle condition. 

5.  Entitlement to service connection for a left ankle condition. 

6.  Entitlement to service connection for a spinal cord injury, including as secondary to a right ankle fracture. 

7.  Entitlement to service connection for headaches, due to head trauma. 

8.  Entitlement to service connection for tremors, due to head trauma. 

9.  Entitlement to service connection for vertigo, due to head trauma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, August 2006, and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By an April 2006 rating decision, the RO denied claims for service connection for hypertension, glaucoma, right ankle fracture, spinal cord injury, headaches, tremors, and vertigo, and denied claims for increased ratings for left inguinal hernia and bilateral hearing loss.  Thereafter, in an August 2006 decision, the RO denied service connection for PTSD.  In a February 2007 decision, the RO denied service connection for a left ankle condition, and depression/anxiety.  An appeal as to each of these issues was perfected. 

In May 2009, the Veteran appeared before a Decision Review Officer (DRO) to provide hearing testimony at the RO.  In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts from both proceedings are of record. 

In May 2011, the Board issued a decision as to the Veteran's claims for increased ratings for left inguinal hernia and bilateral hearing loss.  These issues, therefore, are no longer within the Board's jurisdiction and will not be discussed further.  As to the remaining claims, the Board remanded them in May 2011.  The requisite development of the Veteran's Social Security Administration (SSA) records, as well as notice as to the evidence necessary to establish service connection for PTSD due to in-service personal assault, was conducted and a Supplemental Statement of the Case (SSOC) was issued in February 2013.  There has been substantial compliance with the actions requested in the Board Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Veteran has perfected an appeal of the denial of service connection for PTSD, as well as the claim for service connection for depression and anxiety.  The clinical records include notations related to each claimed mental disorder.  In construing a claim, VA must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issues on appeal that relate to the Veteran's mental disorder(s) to encompass the Veteran's entire psychiatric claim.

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records dated from January 2011 through August 2013 are in the VVA file.  The February 2013 supplemental statement of the case does not reflect consideration of these records by the RO in conjunction with this appeal.  The Board's review of the records, however, reveals that they relate to ongoing treatment of currently claimed disabilities, but contain no statements either for or against a causal relationship between those disabilities and the Veteran's active service.  Thus, these records are cumulative of facts previously of record and already considered by the RO, and contain no information that is in any way dispositive in this case.  Thus, while a formal waiver was not presented for the file addressing this evidence, the Board finds that referral to the RO of this evidence is not required and that a remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD and the diagnosed acquired psychiatric disorder other than PTSD was first diagnosed more than one year following the Veteran's separation from service, is not shown have been caused by any event of service, and was not caused or aggravated by a service-connected disability.

2.  The first evidence of hypertension was several years after the Veteran's separation from active service and hypertension has not been found by competent and credible evidence to be in any way related to the Veteran's active service.

3.  The first evidence of glaucoma was several years after the Veteran's separation from active service and glaucoma has not been found by competent and credible evidence to be in any way related to the Veteran's active service.

4.  The first post-service evidence of a right ankle condition was many years after the Veteran's separation from active service and the right ankle condition has not been found by competent and credible evidence to be in any way related to the in-service incident of a twisted right ankle, or to any other aspect of the Veteran's active service. 
 
5.  The first post-service evidence of a left ankle condition was many years after the Veteran's separation from active service and the left ankle condition has not been found by competent and credible evidence to be in any way related to the in-service incident of a sprained left ankle, or to any other aspect of the Veteran's active service. 

6.  The Veteran's spinal cord injury first manifested many years after active service, is not related to any aspect of service, and was not caused or aggravated by a service-connected disability.

7.  The first evidence of a headache disorder was several years after the Veteran's separation from active service and a headache disorder has not been found by competent and credible evidence to be in any way related to the in-service incident of head trauma. 

8.  The evidence does not include a current diagnosis of tremors or of any disability manifested by tremors. 

9.  The first evidence of symptoms of vertigo was several years after the Veteran's separation from active service and vertigo has not been found by competent and credible evidence to be in any way related to the in-service incident of head trauma. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, depression and anxiety, was not incurred in active service, nor may it be presumed to have been incurred in active service, and an acquired psychiatric disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Hypertension was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Glaucoma was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  A right ankle condition was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

5.  A left ankle condition was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  A spinal cord injury was not incurred in active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  A headache disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

8.  A disability manifested by tremors was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  Vertigo was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in September 2005, December 2006, and May 2011.  These letters addressed all of the notice elements for service connection, although the Board recognizes that complete notice as to all claims was not sent prior to the initial unfavorable decision by the RO.  The claim, however, was subsequently readjudicated, most recently in a February 2013 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, any defect in the timing of the notice was harmless error as these claims are being denied on the merits, and no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, all identified post-service VA medical records, the SSA records, and the Veteran's hearing testimony and written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran underwent VA examination of his ankles in March 2006 and of his psychiatric disorder in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based upon physical examination of the Veteran and describe his medical history and current disabilities in terms relevant to the underlying service connection claims.  While VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for hypertension, glaucoma, spinal cord injury, headaches, tremors, or vertigo, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  As discussed in greater detail below, there is no evidence of a current disability involving tremors, and no evidence suggesting that the remaining disabilities may be associated with the Veteran's service.  A VA examination under the standards of McLendon is not warranted as to these claims.  There is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Id. at 97-98 (1993). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as arthritis, hypertension and psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; See also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Even if a veteran is not entitled to presumptive service connection, or entitled to service connection for a secondary disability, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  He reports having been yelled at and hit by drill instructors during basic training; having been involved in an altercation resulting in trauma to the head; and also having been jumped by locals in Hawaii after which he was hospitalized.  He alleges that a current acquired psychiatric disorder is the result.

The Veteran's service treatment records were reviewed and indeed reveal that he was treated in November 1975 for a bruise behind the right ear.  A clinical note at the time shows that he experienced trauma to the head following a fight with a squad leader.  He was given an ice pack.  No medications were deemed needed.  No reference to emotional stress was indicated and there was no referral for mental health treatment.  The Veteran was deemed fit for duty.  There are no other records in the Veteran's service treatment records indicating any traumatic incident, any treatment for anxiety or depression, or any other mental health issues.

Following service, June 1988 records show that the Veteran was admitted to a VA psychiatry unit for treatment of an alcohol abuse disorder.  In March 1992, at the time of consultation for a detox program, the Veteran was noted to have been "last hospitalized VA 1982 for spsyc [sic]."  It is unclear whether this is an indication of potential VA psychological treatment as early as 1982.  If so, this would be six years following the Veteran's 1976 separation from active service.  This 1992 detox note also shows that the Veteran was reported to be mildly depressed at the time, although the mental status examination at that time did not include an indication of depression, only alcohol dependence.  In another note during that treatment period, the Veteran is noted as reporting that he had no psychiatric history, only a history of alcohol abuse since age 19.

A May 1994 evaluation suggests that the Veteran had indications of depression associated with his physical disability.  He was referred for assistance with the psychological aspects of pain management.  A July 1994 note shows that the Veteran had become preoccupied with his back pain and a recommendation was made for depression treatment.

An April 2004 treatment note shows a problem list including a diagnosis of depression, which his noted as diagnosed in March 2001.  In November 2004, the Veteran requested that his VA primary care physician arrange a consultation related to PTSD/psychological issues.  July 2005 records show that the Veteran underwent consultation with a VA PTSD clinical team.  An August 2005 PTSD Assessment Summary shows that the Veteran reported that he "suffered a traumatic experience during basic training when a drill instructor hit him in the face, injuring his right eye and breaking his nose."  The clinician assessed him as having severe, chronic PTSD, although the basis for this diagnosis was unclear.  However, in a March 2006 follow-up note, the clinician assessed him as not meeting the criteria for PTSD, but having a diagnosis of major depressive disorder.  The Veteran reported at that time that he has had depressive symptoms ever since his active service.  This is, however, inconsistent with the 1988 through 1994 treatment notes, discussed above.  He also reported to the clinician that he was assaulted by his drill instructor, and that he was on "Standby Red Alert for six weeks in Okinawa."  The clinician opined that these stressors were not of sufficient severity to qualify as "out of the ordinary human experience," but that "the assault may have triggered the significant symptoms of depression and anxiety that the patient has experienced since that time."  The Board notes, however, that the incident, as reported by the Veteran to this clinician, including a strike to the head breaking the Veteran's nose.  The Veteran's service treatment records, however, show no such incident in service.  The only incident in service included a bruise behind the ear.  There is no treatment for a broken nose any time during the Veteran's service.  The clinician's report includes no mention of review of the service treatment records.  Thus, this clinician's opinion is based upon an inaccurate factual premise and is of little probative value in this analysis.

April 2006 PTSD individual psychotherapy notes show that the Veteran was assessed as having PTSD and that he was depressed due to having his PTSD claim denied by VA.  In June 2006, the Veteran reported that anxiety was more of a problem than depression.  He reported an anxiety attack, as well as suicidal ideation and hallucinations.  He was assessed as having major depression at that time, not PTSD.  By August 2006, PTSD clinic follow up notes show the Veteran as having an assessment of major depressive disorder.

In May 2009, at his RO hearing, the Veteran claimed that he has a current diagnosis of PTSD for which he receives treatment at VA, and that it is due to an incident during service, in Hawaii, during which he was jumped off base by another group of servicemen.  He reported that military police arrived and took him to the hospital base in Hawaii for treatment.  He reported being in the hospital for three weeks, after which he was sent back to his unit and placed on light duty.  The Veteran also reported that he received treatment for anxiety and depression in service in 1974 or 1975.  At his May 2011 Board hearing, the Veteran reported that during boot camp, he was struck on his head and yelled at by a drill instructor, and also again reported being jumped by locals in Hawaii while off base.  The Veteran's service treatment records, however, reveal no such treatment.  The Veteran was not an inpatient for three weeks following an altercation and received no mental health treatment in service.  

The Veteran was afforded a VA examination as to this issue in February 2013.  The VA examiner confirmed that the Veteran does not meet the diagnostic criteria for PTSD, but that he does have "depressive disorder from medical conditions."  The examiner confirmed the Veteran's history of VA psychological treatment and that prescription medication was maintained by VA for celexa as recent as 2006, but that the Veteran is no longer on psychiatric medications.  The Veteran reported to this VA examiner that he was yelled at in service, hit across the face by a superior and suffered a broken nose.  Again, there is no evidence of a broken nose in the Veteran's service treatment records.  He also reported being jumped by locals off base following a military ball.  As to current symptoms, the examiner noted depressed mood and anxiety, chronic sleep impairment and mild memory loss.  The Veteran reported feeling depressed about his medical issues, in particular due to being confined to a wheelchair due to his ankles and back.  The examiner concluded that the Veteran does not meet the criteria for PTSD, but that he has some depressed mood which is not related to military service.  The Veteran's psychological issues were deemed by the VA examiner to be due to his physical disabilities.  The physical disabilities noted are not service-connected disabilities.

The Board concludes that service connection for an acquired psychiatric disorder is not warranted.  There is no confirmed diagnosis of PTSD as defined by VA regulation.  While the presence of PTSD was suggested at various times, additional examination consistently found that a PTSD diagnosis was not appropriate.  There is credible medical evidence of a current diagnosis of depression and anxiety, yet the competent and credible medical evidence does not establish that this disorder is causally connected to the Veteran's active service.  Rather, the evidence suggests that the Veteran's depression and anxiety are related to his physical disabilities of the back and ankles, neither of which are service connected disabilities.  There is no basis, either direct or secondary, under which service connection is warranted for the Veteran's acquired psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304, 3.310.

Further, the Board recognizes that while psychosis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to any sort of psychosis within one year of his discharge from active service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted, as there was no notation of psychosis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, the Board recognizes the Veteran's belief that he has a current acquired psychiatric disorder that is related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Although the Veteran is competent to describe his symptoms, whether the symptoms the Veteran experiences are in any way related to his current disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran does not have the medical expertise required to determine whether his current acquired psychiatric disorder was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Veteran has inconsistently reported the in-service incident which he contends has caused his current disorder.  Throughout the course of the appeal, he has reported a variety of in-service incidents, which are not found in his service treatment record.  He reported that he was jumped by locals in Hawaii and hospitalized, which is not confirmed in the service treatment records; that he was struck in the face by a drill instructor suffering a broken nose, which is not confirmed in the service treatment records, and that he was yelled at and hit leading to treatment for depression in 1974 and 1975, which is not confirmed in the service treatment records.  The Board, therefore, also does not find the Veteran's contentions as to in-service incidents which may have caused a current psychiatric disorder to be credible.

In conclusion, the competent evidence does not reveal a current diagnosis of PTSD, or a nexus to an acquired psychiatric disorder occurring in service.  Further, the competent and credible evidence does not indicate that the Veteran had an in-service incurrence of an acquired psychiatric disorder, or treatment for any form of psychosis within the year following his separation.  Moreover, because neither the spinal cord injury nor the left and right ankle disabilities are being found as service-connected, there is no basis upon which to grant service connection for an acquired psychiatric disorder secondarily.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disability, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that his disability is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  Moreover, his reports of in-service incidents are found to lack credibility.  As such, service connection must be denied for an acquired psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

Hypertension

The Veteran contends that service connection is warranted for hypertension.  At the time of his May 2009 RO hearing, the Veteran reported that he received treatment for hypertension in service at the Navy hospital in Hawaii in 1975 and that he has received treatment ever since.  The Veteran's service treatment records, however, are devoid of any indication of symptoms of elevated blood pressure or diagnosis of hypertension.

Following service, the first indication of hypertension is in an April 1981 VA clinical note.  The note indicates that the Veteran had been diagnosed with hypertension three months prior and was initially seeking VA care.  July 1984 notes show treatment for dizzy spells with a notation that the Veteran has hypertension, although that it is not treated with medication.  By June 2009, VA clinical notes show that the Veteran's hypertension was indeed managed by medication, and he was being advised to take his medication regularly.  None of these records include a suggestion that the Veteran's hypertension is in any way causally connected to the Veteran's service.  Rather, the Veteran's hypertension is shown to have manifested in 1981, approximately five years following the Veteran's separation from active service.  While the Board recognizes that hypertension is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis hypertension within one year of his discharge from active service, or a notation of hypertension during service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, the Board recognizes the Veteran's belief that his hypertension is related to his active service.  The Veteran, however, does not have the medical expertise required to determine whether his hypertension was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77.  

The Board concludes that service connection for hypertension is not warranted.  There is credible medical evidence of a current diagnosis for the disorder.  The medical evidence does not suggest, however, that this disorder is causally connected to the Veteran's active service, or that the hypertension manifested within one year of the Veteran's separation from service.  Thus, service connection is not established, nor may it be presumed.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Glaucoma

The Veteran claims that service connection is warranted for glaucoma.  The Veteran's service treatment records were reviewed.  There is no indication of any symptom related the Veteran's eyes, including impaired vision or glaucoma, at any time during service.

At his May 2009 RO hearing, the Veteran initially reported that he was treated for glaucoma in service in Hawaii, but then indicated only that he received treatment with VA following service and that he had no in-service treatment.  At his March 2011 Board hearing, the Veteran reported first noticing trouble with his vision somewhere between 1983 and 1986 and confirmed that he did not have any issue with vision during active service.

A January 1990 VA clinical examination shows that the Veteran's eyes were normal.  His vision was noted as good, his pupils were equal, round, and reactive to light and accommodation, and his extraocular movement was intact.  There were no noted problems with the eyes.

A November 2003 VA clinical eye examination, which was the Veteran's initial treatment in this eye clinic, revealed bilateral hyperopia, astigmatism and presbyopia, and also noted that the Veteran was a glaucoma suspect by optic nerve head appearance and asymmetry.  A March 2005 note shows that he was a strong glaucoma suspect due to cup to disc ratio asymmetry and repeatable visual field defect in the left eye.  May 2007 and May 2009 notes show continued follow-ups showing the diagnosis of glaucoma suspect, but without discussion of etiology.  More recently, in February 2011, the Veteran was receiving active treatment for early primary open-angle glaucoma.

The basis for the Veteran's claim is essentially unclear.  None of these records include a suggestion that the Veteran's glaucoma is in any way causally connected to the Veteran's service.  Moreover, the Veteran himself has provided testimony that he did not receive treatment for glaucoma in service or for several years after.  There is simply no basis upon which this claim can be granted.

The Board concludes that service connection for glaucoma is not warranted.  There is credible medical evidence of a current diagnosis for the disorder.  Neither the Veteran, nor the medical evidence suggests, however, that this disorder initially manifested during active service.  Moreover, there is no evidence to suggest that the Veteran's glaucoma is causally connected to the Veteran's active service.  There is no basis under which service connection is warranted for the Veteran's glaucoma.  38 C.F.R. § 3.303.

Right and Left Ankles

The Veteran alleges that he has current right and left ankle disabilities, which he reports are due to an in-service incident.  During service, the Veteran experienced issues with both his right and left ankles.  In August 1975, he was noted to have twisted his right ankle while playing volleyball.  He was later noted to have sprained his left ankle.  Shortly thereafter, due to running, he was noted to have a re-sprained left ankle.  X-ray revealed no fracture and later in August 1975 he was reported to be on limited duty for three weeks due to the ankle.  In September 1975, the right ankle was swelling and was again noted as twisted.  There was no other indication of treatment for either ankle for the remainder of the Veteran's service, and no abnormality noted at separation.

Many years passed after service before additional symptoms related to either ankle were reported.  In January 2004, more than twenty years following the Veteran's 1976 separation from service, the Veteran called a VA nurse telephone line stating that he fell and thought he may have fractured his ankle.  He was to seek medical attention, but did not go.  He again called the nurse line in March 2004, at which time he reported left ankle pain and again indicated that he would seek medical attention if it worsened.  A June 2004 VA x-ray report shows that the Veteran was experiencing pain in the left ankle.  The x-ray revealed a small heel spur, but no acute osseous or articular abnormalities and no significant degenerative change or focal bone lesion.  In August 2005, VA clinical records show that the Veteran sought treatment after falling in the shower.  The Veteran contends that his ankles gave way during this incident, causing this fall, which also injured his spine.

The Veteran underwent VA examination of his ankles in March 2006.  The examiner reported that the service treatment records showed right and left ankle sprains in service, although noted that this was thirty years prior.  The examiner also noted that the Veteran's February 1976 separation examination was negative for sequelae for the earlier ankle injuries.  The examiner went on to state that the reason for the current evaluation was unclear as there was no documentary evidence of residual to the minor injuries to either ankle sustained in service, no documentary evidence of fracture, and no evaluation or treatment for any ankle condition subsequent to service.  The examiner also noted that the Veteran reported that he was treated by way of a cast for one of his ankles and treated for a long period of time, but that there was no evidence of this in the record.  The Veteran also reported that he had various evaluations in VA outpatient clinics for his ankles, also not of record.  X-rays at this time revealed right and left ankle "degenerative type changes and no evidence of alleged fracture."  The examiner diagnosed "acute ankle sprains in service, resolved without sequelae."  The examiner went on to note mild osteoarthropathy of both ankles, not causally connected to the in-service sprains, as well as incidental note of lower extremity symptoms secondary to comorbidities (diabetic peripheral neuropathy, peripheral vascular disease, and cervical and lumbar stenosis).  Finally, the examiner opined that any claim of an in-service ankle fracture is "blatantly false, in that the [V]eteran had no fracture" in service.

A May 2006 clinic note shows ongoing chronic left ankle pain controlled by Vicodin.  A May 2007 VA podiatry clinic note shows that the Veteran presented for follow up of bilateral ankle pain and chronic ankle instability due to military accident.  There was no elaboration as to this fact and no rationale provided for the notation of a military accident as the cause for the ankle instability.

At the May 2009 RO hearing, the Veteran reported injuring his right and his left ankle in service during infantry training.  He reported stepping out of a helicopter and into a hole.  He reported being on crutches due to this injury and having light duty for a month and a half.  At the March 2011 Board hearing, the Veteran reported that he was in a cast on the left ankle from his foot up to his knee, and that he was in a wheelchair or on crutches for three months.  Again, the Veteran's service treatment records show treatment for twists of the right ankle and sprain and re-sprain of the left ankle.  There is no indication in the service treatment records that the Veteran fractured either ankle in service.  Moreover, the ankle injuries were noted to have been incurred during volleyball play and during running exercises, but there is no mention of an accident while stepping out of a helicopter.

The Board recognizes the in-service incidents related to both the right and left ankles.  However, there is no competent evidence in the claims file to suggest that any current ankle disabilities, either to the right or the left ankle, experienced by the Veteran are causally connected to the in-service twists and sprains.  The initial post-service notation of ankle pain is found in telephone consultations in 2004, more than twenty years following the Veteran's separation from service.  While the Board indeed recognizes that the Veteran has disabilities in both his right and left ankles, at no time has competent medical evidence suggested that any ankle disability experienced by the Veteran since his  active service are related to the in-service ankle twists and sprains.

The Board has also considered the Veteran's own statements and his belief that his current left and right ankle disabilities are due to an in-service incident.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the in-service incident as the Veteran reports it is not confirmed by the records.  There is no indication in the Veteran's service treatment records that the Veteran was in an accident while stepping off of a helicopter, or that he fractured either or both ankle in service.

Further, the Board recognizes that while arthritis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to arthritis of either ankle within one year of his discharge from active service, or a notation of such in service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted, as there was no notation of arthritis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board concludes that service connection for disabilities of both the right and left ankles is not warranted.  There is competent evidence of ankle disabilities, as well as evidence of an in-service incident involving both the right and left ankle; however, there is no competent evidence to suggest any causal connection between the two.  There is no basis under which service connection is warranted for the Veteran's right or left ankle.  38 C.F.R. § 3.303.

Spinal Cord Injury

The Veteran is also seeking service connection for residuals of a spinal cord injury, which he contends was caused by a fall he experienced due to his ankle disability.    In August 2005, VA clinical records show that the Veteran sought treatment after falling in the shower, which the Veteran reports was due to his ankles giving way.  He was noted to "most likely" have a spinal cord contusion due to that incident.  As discussed above, the Veteran's right and left ankle disabilities are not service connected disabilities, thus, service connection for the spinal cord injury cannot be granted on a secondary basis.  38 C.F.R. § 3.310.   

Although the Veteran does not contend that his back disorder is otherwise related to active service, the Board must review the entire record and consider the Veteran's claim on all potential bases.  VA must also consider the claim on a direct service-connection basis.  Combee.

Service treatment records are silent for any symptoms, diagnoses, or treatment for symptoms suggestive of a spinal cord injury, or of any lumbar or cervical spine disability.  The Veteran confirmed at his Board and RO hearings that all post-service treatment was with VA and that he initially sought treatment in 1981.  He confirmed at his RO hearing that he had no treatment in between his separation from service and 1981.  A November 1988 VA clinical note shows that the Veteran reported the onset of low back pain as three to four years prior to this treatment, although he reported having had surgery in 1983.  August 1994 clinical records noted the Veteran to have chronic low back pain with multiple back surgeries.  December 1995 notes show that he had spinal stenosis with cord compression.  These clinical notes report the Veteran's history as having back pain since 1981 following lifting a heavy object and experiencing intense pain and the inability to walk.  July 2003 records show that the Veteran had a history of back pain since the 1980s and that he suffered a back injury during a job in construction.  May 2005 physical therapy consultation notes also document the history of back disability to the 1981 and 1982 timeframe.  In August 2005, VA clinical records show that the Veteran sought treatment after falling in the shower.  He was noted to "most likely" have a spinal cord contusion.  A November 2005 statement from the Veteran's VA physician shows that the Veteran's primary diagnosis related to his back is spinal degeneration.  None of these records include a suggestion that the Veteran's spine disability, whether degeneration or spinal cord injury, is in any way causally connected to the Veteran's service.

Further, the Board recognizes that while arthritis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to arthritis of the spine within one year of his discharge from active service, or a notation of such in service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted, as there was no notation of arthritis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board concludes that service connection for a spinal cord injury is not warranted.  There is credible medical evidence of a current diagnosis for the disorder.  Neither the Veteran, nor the medical evidence suggests, however, that this disorder is causally connected to the Veteran's active service.  Moreover, there is no indication of the degenerative aspect of the Veteran's spine disability having manifested within one year of his separation from service.  The Veteran's primary contention is that this claimed disorder was caused by his ankle disability.  However, disabilities of the right or left ankles are not service connected disabilities.  There is no basis, either direct, secondary or presumptive, under which service connection is warranted for the Veteran's spinal cord injury.  38 C.F.R. §§ 3.303, 3.310.

Headaches

The Veteran is also seeking service connection for a headache disorder, which he contends was caused by head trauma experienced in service.  At the time of both his RO and Board hearings, the Veteran reported that he received treatment for headaches in 1975 in Hawaii.  See Board hearing transcript at page 7.  A review of the service treatment records shows that in November 1975, the Veteran sought clinical care following trauma to his head during a fight with someone in his squadron.  The record shows that he had a 3-inch by 5-inch hematoma with edema and discoloration behind his right ear.  The Veteran was prescribed an ice pack and the report specifically notes that he needed no medication and that he was fit for duty.  The remaining service treatment records are without mention of residuals from this incident.  Further, the Veteran's service treatment records show no treatment for headaches at any time during his active service.

The first evidence of treatment for headaches is found in April 1981 VA outpatient records.  The Veteran was reported to have hypertension with secondary headaches and dizziness.  A July 1984 note also documents complaint of headache with an indication of the need to determine whether the Veteran was experiencing cluster headaches or migraines.  In May 1988, the Veteran sought treatment due to having headaches for two days following a fight.  The notes indicated a "long history" of right frontal headaches, which were noted to occur two to three times per week and to last for seconds.  October 2002 VA clinical notes show treatment for migraine headaches, which the Veteran reported he had been experiencing for three days.  At the time of his May 2009 RO hearing, the Veteran confirmed ongoing headaches.  More recent records, however, are without treatment for headaches.  For instance, May 2011 and March 2013 VA treatment records include an active problem list without mention of headaches or prescription of headache medication, and with specific notation that the Veteran reported no issues with headaches at that time.

The Board recognizes that the Veteran filed his claim for service connection for headaches in June 2005, after which the medical evidence does not show treatment for a headache disorder.  Nevertheless, the Veteran has reported ongoing headaches at both his May 2009 RO hearing and his March 2011 Board hearing; thus, the Board indeed recognizes that the Veteran does have current headaches.  The Board also recognizes the in-service incident of head trauma.  However, there is no competent evidence in the claims file to suggest that any current headaches experienced by the Veteran are causally connected to the in-service head trauma.  In fact, at the time of the in-service incident, the Veteran is not reported to have had a headache, and he was immediately deemed fit for service.  The Veteran was in service for some time following the incident and never complained of headaches.  The initial post-service notation of treatment for headaches was in April 1981, more than four years following the Veteran's separation from active service and nearly six years following the in-service incident.  Furthermore, this 1981 report of headaches is noted to be secondary to hypertension, which is not a service-connected condition.  The May 1988 notation of headaches was reported as in connection with a fight.  There has been no discussion of migraine headaches since 2002.  At no time has competent medical evidence suggested that any headaches experienced by the Veteran since his in-service incident are related to that in-service incident.

The Board has also considered the Veteran's own statements and his belief that his current headaches are due to the in-service incident.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  See Jandreau, 492 F.3d at 1376-77.

The Board concludes that service connection for headaches is not warranted.  There is competent evidence of headaches, as well as evidence of an in-service incident involving head trauma; however, there is no competent evidence to suggest any causal connection between the two.  There is no basis under which service connection is warranted for the Veteran's headaches.  38 C.F.R. § 3.303.

Tremors

The Veteran is also seeking service connection for tremors, which he contends are caused by head trauma experienced in service.  Again, the Board recognizes the in-service incident in November 1975 during which the Veteran was involved in a fight resulting in a 3-inch by 5-inch hematoma with edema and discoloration behind his right ear.  The Veteran was prescribed an ice pack, he needed no medication, and he was fit for duty.  There was no indication at that time of any sort of tremors.  The remaining service treatment records are without mention of residuals from this incident.  Further, the Veteran's service treatment records show no treatment for tremors at any time during his active service.

In May 2009, at the RO hearing, the Veteran confirmed that he did not receive treatment for tremors in service and he could not recall ever being treated for tremors.

At the Veteran's March 2011 hearing, he reported that he has received treatment from VA healthcare facilities since 1981.  During his RO hearing, he confirmed that he did not have any treatment between his separation from service and his initial treatment with VA.  The Board has reviewed the medical evidence of record from the initial 1981 treatment through the present and has found no evidence of a disability manifested by tremors.  A threshold requirement for the granting of service connection is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this matter a disability manifested by tremors, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the Veteran's service treatment records are entirely negative for a diagnosis of tremors, as are all post-service clinical records. 

The Board indeed recognizes the in-service incident involving some level of head trauma, due to which the Veteran claims to have tremors.  However, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, because the evidence firmly establishes that the evidentiary record does not contain a current diagnosis of tremors or any disability manifested by tremors, service connection for this claimed disorder is not warranted upon this basis alone.

The Board has also considered the Veteran's own statements and his belief that he has tremors and that they are due to the in-service incident.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  See Jandreau, 492 F.3d at 1376-77.

The Board concludes that service connection for tremors is not warranted.  

Vertigo

The Veteran is also seeking service connection for vertigo, which he also contends was caused by the head trauma experienced in service.  Again, the service treatment records reflect that examination of the Veteran's head after the November 1975 in-service altercation revealed a 3-inch by 5-inch hematoma with edema and discoloration behind his right ear.  The Veteran was prescribed an ice pack and the report specifically notes that he needed no medication and that he was fit for duty.  There was no mention of vertigo at that time, or at any other time during service.  The service treatment records are devoid of any entry related to vertigo.

Following service, in April 1981, the Veteran sought VA treatment due to a sudden onset of dizziness.  The Veteran was noted to have high blood pressure at the time and he was diagnosed with hypertension, along with headaches and dizziness secondary to the hypertension.  A May 1981 follow-up note suggests improvement with the dizziness with hypertension medication, although the etiology of the dizziness was noted as questionable.  In April 1983, the Veteran was again seen with complaints of dizziness.  The Veteran reported that he felt like fainting since he awoke that morning, and the physician noted the odor of alcohol on the Veteran's breath and assessed him as likely having a hangover due to drinking the night before.  A July 1984 clinical note shows that the Veteran reported experiencing dizziness over the prior three years, but denied having received a diagnosis of vertigo up to that time.  The physician suggested a dizziness workup to rule out Meniere's syndrome.  There is no indication in the clinical records that he underwent any such workup.

At the time of his May 2009 RO hearing, the Veteran reported that he was treated for vertigo at the end of 1975 or in January 1976 at the Navy hospital in Hawaii, and he reported current treatment at the VA hospital.  The service treatment records, as noted above, are without any confirmation of such treatment.

More recent VA clinical records show that the Veteran's VA active problem list includes benign paroxysmal positional vertigo.  See February 2011 ophthalmology note,  November 2011 emergency department provider note, January 2012 emergency department provider note, March 2012 ophthalmology/optometry note, and July 2012 emergency department provider note.  There is, however,  no treatment notes for this condition, no indication as to when it was initially diagnosed, and no indication as to its cause. 

The Board recognizes that the Veteran has an in-service incident of head trauma, which he contends caused vertigo.  The Board also recognizes that recent VA outpatient records include a notation of vertigo on his active problem list.  However, there is no competent evidence in the claims file to suggest that any current benign paroxysmal positional vertigo experienced by the Veteran is  causally connected to the in-service head trauma.  In fact, at the time of the in-service incident, the Veteran is not reported to have any symptoms other than a bruise behind his ear for which he received ice and was returned to duty.  The Veteran was in service for some time following the incident and never complained of dizziness or other symptoms of vertigo.  The initial post-service notation of treatment for dizziness was in April 1981, more than four years following the Veteran's separation from active service and nearly six years following the in-service incident.  Furthermore, this 1981 report of dizziness shows that it was associated with hypertension.  Later reports of dizziness were related to the Veteran's alcohol abuse.  More recent notations of vertigo in 2011 and 2012 are not noted to be related to service or suggested to be causally connected to an incident of head trauma more than thirty-five years earlier.  At no time has competent medical evidence suggested that any dizziness or vertigo experienced by the Veteran since his in-service incident are related to that in-service incident.

The Board has also considered the Veteran's own statements and his belief that he has vertigo that is due to the confirmed in-service incident.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  See Jandreau, 492 F.3d at 1376-77.

The Board concludes that service connection for vertigo is not warranted.  There is evidence of a recent diagnosis of vertigo, as well as evidence of an in-service incident involving head trauma; however, there is no competent evidence to suggest any causal connection between the two.  There is no basis under which service connection is warranted for the Veteran's vertigo.  38 C.F.R. § 3.303.

All Claims

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable concerning these issues.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied. 

Service connection for hypertension is denied. 

Service connection for glaucoma is denied. 

Service connection for a right ankle condition is denied. 

Service connection for a left ankle condition is denied. 

Service connection for a spinal cord injury, including as secondary to a right ankle fracture, is denied. 

Service connection for headaches, due to head trauma, is denied. 

Service connection for tremors, due to head trauma, is denied. 

Service connection for vertigo, due to head trauma, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


